UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: December 9, 2014 TO OUR SHAREHOLDERS: Our Board of Directors has called and invites you to attend a Special Meeting of Shareholders of Brooklyn Cheesecake & Desserts Company, Inc. (together with any subsidiaries, the “Company”, “Brooklyn Cheesecake”, “we”, “us” or “our”). This meeting will be held on December 29, 2014 at 12:30 p.m. Eastern Time at Buena Vista Palace Hotel & Spa located at 1900 E. Buena Vista Drive, Lake Buena Vista, Florida 32830. At this meeting, you will be asked to authorize our Board of Directors to: Authorize the change of the Company’s name from Brooklyn Cheesecake & Desserts Company, Inc. to Meridian Waste Solutions, Inc. Amend the Articles of Incorporation for the Company to permit shareholders to approve action by written consent setting forth the action so taken, signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. The enclosed Notice of Special Meeting of Shareholders contain details about the business to be conducted at the meeting. To ensure that your shares are represented at the meeting, we urge you to mark your choice on the enclosed proxy card, sign and date the card and return it promptly in the envelope provided. Even if you plan to attend the meeting, you are requested to sign, date and return the proxy card in the enclosed envelope. If you attend the meeting after having returned the enclosed proxy card, you may revoke your proxy, if you wish, and vote in person. If you would like to attend and your shares are not registered in your own name, please ask the broker, trust, bank or other nominee that holds the shares to provide you with evidence of your share ownership. Thank you for your support. Sincerely, /s/ Jeffrey Cosman Jeffrey Cosman Chief Executive Officer Milton, GA BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. 12540 Broadwell Road, Suite 1203, Milton, GA 30004 (678) 871-7457 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD December 29, 2014 To Our Shareholders: Brooklyn Cheesecake & Desserts Company, Inc. (the “Company”) will hold a Special Meeting of Shareholders at Buena Vista Palace Hotel & Spa located at 1900 E. Buena Vista Drive, Lake Buena Vista, Florida 32830on December 29, 2014, for the following purposes: Authorize the change of the Company’s name from Brooklyn Cheesecake & Desserts Company, Inc. to Meridian Waste Solutions, Inc. (the “Name Change”); and Amend the Articles of Incorporation for the Company to permit shareholders to approve action by written consent setting forth the action so taken, signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted (the “Written Consent Amendment”). The holders of record of the Company’s common stock (“Common Stock”) at the close of business on November 26, 2014 are entitled to notice of and to vote at the Special Meeting with respect to the Name Change and Written Consent Amendment. The holders of record of at least a majority of the shares of Common Stock of the Company entitled to vote must be present in person or represented by proxy in order to hold the Special Meeting. Accordingly, it is important that your shares be represented at the meeting. Whether or not you plan to attend the Special Meeting, please complete the enclosed proxy card and sign, date and return it promptly in the enclosed postage-paid envelope. If you do plan to attend the Special Meeting in person, you may withdraw your proxy and vote personally on all matters brought before the Special Meeting. The Board of Directors recommends that you vote FOR the Name Change and Written Consent Amendment.This matter is more fully described in the Proxy Statement accompanying this Notice. By Order of the Board of Directors, /s/ Jeffrey Cosman Jeffrey Cosman Chief Executive Officer TABLE OF CONTENTS Page GENERAL INFORMATION ABOUT THE PROXY STATEMENT AND SPECIAL MEETING 1 PROPOSAL1: AUTHORIZING TO CHANGE THE NAME OF THE COMPANY TO MERIDIAN WASTE SOLUTIONS, INC. 4 PROPOSAL 2: AMENDING THE ARTICLES OF INCORPORATION TO ALLOW FOR ACTIONS TO BE APPROVED BY MAJORITY SHAREHOLDER WRITTEN CONSENT 4 SHAREHOLDER PROPOSALS 6 PROXY BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. 12540 Broadwell Road, Suite 1203, Milton, GA 30004 PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON DECEMBER 29, 2014 GENERAL INFORMATION ABOUT THE PROXY STATEMENT AND SPECIAL MEETING GENERAL This Proxy Statement is being furnished to the shareholders of Brooklyn Cheesecake & Desserts Company, Inc. in connection with the solicitation of proxies by our Board of Directors (the “Board of Directors” or the “Board”) for use at the Special Meeting of Shareholders to be held at Buena Vista Palace Hotel & Spa located at 1900 E. Buena Vista Drive, Lake Buena Vista, Florida 32830 on December 29, 2014, and at any and all adjournments or postponements thereof (the “Special Meeting”) for the purpose set forth in the accompanying Notice of Special Meeting of Shareholders.Accompanying this Proxy Statement is a proxy/voting instruction form (the “Proxy”) for the Special Meeting, which you may use to indicate your vote as to the proposal described in this Proxy Statement.It is contemplated that this Proxy Statement and the accompanying form of Proxy will be first mailed to Brooklyn Cheesecake’s shareholders on or about December 19, 2014. VOTING SECURITIES Only shareholders of record as of the close of business on November 26, 2014 (the “Record Date”) will be entitled to vote at the Special Meeting and any adjournment or postponement thereof.As of November 26, 2014, there were 10,193,418 shares of Common Stock (“Common Stock”), issued and outstanding and entitled to vote, representing approximately 36 holders of record, with each share of Common Stock entitled to one vote.Shareholders may vote in person or by proxy.As of December 8, 2014, there were 51 shares of Series A Preferred Stock (“Series A Preferred”), issued and outstanding and entitled to vote, with each one share of Series A Preferred having voting rights equal to (x) 0.019607 multiplied by the total issued and outstanding Common Stock eligible to vote at the time of the respective vote (the “Numerator”), divided by (y) 0.49, minus (z) the Numerator. As of December 8, 2014, there were 71,210 shares of Series B Preferred Stock (“Series B Preferred”), issued and outstanding and entitled to vote, representing three holders of record, with each share of Series B Preferred entitled to one vote.The presence in person or by proxy of the holders of a majority of the total voting power of the issued and outstanding Common Stock, Series A Preferred and Series B Preferred is necessary to constitute a quorum at this meeting. In the absence of a quorum at the meeting, the meeting may be postponed or adjourned from time to time without notice, other than announcement at the meeting, until a quorum is formed.The enclosed Proxy reflects the number of shares that you are entitled to vote. The approval of at least a majority of the votes cast by the holders of Common Stock, Series A Preferred Stock and Series B Preferred Stock outstanding as of the record date and entitled to vote at the Special Meeting is required to approve the Name Change and Written Consent Amendment. Abstentions are counted as “shares present” at the meeting for purposes of determining the presence of a quorum, while broker non-votes (which result when a broker holding shares for a beneficial owner has not received timely voting instructions on certain matters from such beneficial owner) are not considered “shares present” with respect to any matter. Abstentions will operate in the same manner as a vote against such proposal. VOTING OF PROXIES All valid proxies received prior to the Special Meeting will be voted.The Board of Directors recommends that you vote by proxy even if you plan to attend the Special Meeting.To vote by proxy, you must fill out the enclosed Proxy, sign and date it, and return it in the enclosed postage-paid envelope.Voting by proxy will not limit your right to vote at the Special Meeting if you attend the Special Meeting and vote in person.However, if your shares are held in the name of a bank, broker or other holder of record, you must obtain a proxy executed in your favor, from the holder of record to be able to vote at the Special Meeting. 1 REVOCABILITY OF PROXIES All Proxies which are properly completed, signed and returned prior to the Special Meeting, and which have not been revoked, will be voted in favor of the proposals described in this Proxy Statement unless otherwise directed. A shareholder may revoke his or her Proxy at any time before it is voted either by filing with the Secretary of the Company, at its principal executive offices located at 12540 Broadwell Road, Suite 1203, Milton, GA 30004, a written notice of revocation or a duly-executed Proxy bearing a later date or by attending the Special Meeting and voting in person. DISSENTER’S RIGHTS Holders of our voting securities do not have dissenter’s rights under New York law in connection with the proposals contemplated by this Proxy. REQUIRED VOTE Assuming the presence of a quorum at the Special Meeting: The affirmative vote of a majority of the votes cast by the shares of Common Stock, Series A Preferred shares and/or Series B Preferred shares present at the meeting, in person or by proxy, and entitled to vote is required to approve the Name Change and Written Consent Amendment (the “Actions”). Votes shall be counted by one or more persons who shall serve as the inspectors of election. The inspectors of election will canvas the shareholders present in person at the meeting, count their votes and count the votes represented by proxies presented.For purposes of determining the votes cast with respect to any matter presented for consideration at the meeting, only those votes cast “FOR” or “AGAINST” are included. However, if a proxy is signed but no specification is given, the shares will be voted “FOR” the proposed name chance and amendment to the articles of incorporation. SHAREHOLDERS LIST For a period of at least ten days prior to the Special Meeting, a complete list of shareholders entitled to vote at the Special Meeting will be available at the principal executive offices of the Company located at 12540 Broadwell Road, Suite 1203, Milton, GA 30004 so that stockholders of record may inspect the list only for proper purposes. EXPENSES OF SOLICITATION The Company will pay the cost of preparing, assembling and mailing this proxy-soliciting material, and all costs of solicitation, including certain expenses of brokers and nominees who mail proxy material to their customers or principals. PRINCIPAL SHAREHOLDERS The following table sets forth, as of November 26, 2014, certain information with respect to the beneficial ownership of our Common Stock by each shareholder known by us to be the beneficial owner of more than 5% of our Common Stock and by each of our current directors and executive officers. Each person has sole voting and investment power with respect to the shares of Common Stock, except as otherwise indicated. This table is prepared based on information supplied to us by the listed security holders, any Schedules 13D or 13G and Forms 3 and 4, and other public documents filed with the SEC. 2 Under the rules of the Securities and Exchange Commission, a person is deemed to be a beneficial owner of a security if that person has or shares voting power, which includes the power to vote or direct the voting of the security, or investment power, which includes the power to vote or direct the voting of the security. The person is also deemed to be a beneficial owner of any security of which that person has a right to acquire beneficial ownership within 60 days. Under the Securities and Exchange Commission rules, more than one person may be deemed to be a beneficial owner of the same securities, and a person may be deemed to be a beneficial owner of securities as to which he or she may not have any pecuniary beneficial interest. Shares of Common Stock which an individual or group has a right to acquire within 60 days pursuant to the exercise or conversion of options are deemed to be outstanding for the purpose of computing the percentage ownership of such individual or group, but are not deemed to be outstanding for the purpose of computing the percentage ownership of any other person shown in the table below. Shareholder Common StockOwned Beneficially Percent of Class (1) Series A Preferred StockOwned Beneficially Percent of Class (2) Jeffrey Cosman, Chairman, Chief Executive Officer 6,270,809 62.9 %(3) 51 100 % All directors and officers as a group (1 person) 6,270,809 62.9 %(3) 51 100 % Based on a total of 10,193,418 shares of Common Stock outstanding as of November 26, 2014, plus any shares of Common Stock deemed to be beneficially owned pursuant to warrants that are exercisable within 60 days from the above date. Based on a total of 51 shares of Series A Preferred outstanding as of December 8, 2014, plus any shares of Common Stock deemed to be beneficially owned pursuant to warrants that are exercisable within 60 days from the above date. Includes 3,822,809 shares of the common stock of the Company issued to Here to Serve Holding Corp. Mr. Cosman is the Chief Executive Officer and director of Here to Serve Holding Corp. and, accordingly, has sole voting power and sole dispositive power over such 3,822,809 shares. There are no arrangements, known to the Company, including any pledge by any person of securities of the Company, the operation of which may at a subsequent date result in a change in control of the Company. 3 PROPOSAL 1 AUTHORIZATION TO CHANGE THE NAME OF THE COMPANY TO MERIDIAN WASTE SOLUTIONS, INC. Description of Proposal The Name Change and Written Consent Amendment will become effective on the date that we file the Certificate of Amendment to the Certificate of Incorporation of the Company (the “Amendment”) with the Secretary of State of the State of New York.We intend to file the Amendment with the Secretary of State of the State of New York promptly after the Special Meeting. We currently expect to file the Amendment on or about December 30, 2014. Prior to filing the amendment to the Articles of Incorporation reflecting the Name Change, we must first notify FINRA by filing the Issuer Company Related Action Notification Form no later than ten (10) days prior to the anticipated record date of the Name Change.Our failure to provide such notice may constitute fraud under Section 10 of the Exchange Act. Purposes and Effects of the Proposal We believe that changing the name of the Company to Meridian Waste Solutions, Inc. will more accurately reflect and represent to the public the business of the Company.In connection with the name change, we intend to file with FINRA a request to obtain a new ticker symbol. Required Vote The approval of the adoption of the Proposal for the authorization to change the name of the Company from Brooklyn Cheesecake & Desserts Company, Inc. to Meridian Waste Solutions, Inc. requires the affirmative vote of a majority of the votes of the outstanding shares of our Common Stock, Series A Preferred and Series B Preferred. Abstentions and broker non-votes are not affirmative votes and, therefore, will have the same effect as a vote against such proposal. Recommendation of the Board of Directors THE BOARD OF DIRECTORS HAS UNANIMOUSLY APPROVED THE PROPOSAL, AND UNANIMOUSLY RECOMMENDS THAT THE COMPANY'S SHAREHOLDERS VOTE FOR APPROVAL OF THE PROPOSAL TO AUTHORIZE THE NAME CHANGE. PROPOSAL 2 AMENDING THE ARTICLES OF INCORPORATION TO ALLOW FOR ACTIONS TO BE APPROVED BY MAJORITY SHAREHOLDER WRITTEN CONSENT Description of Proposal The primary purpose of the Majority Consent Amendment is for general corporate purposes, including, without limitation, to facilitate capital raising, merger and acquisition opportunities, the issuance of stock dividends or stock splits, and other general corporate purposes. The adoption of the Majority Consent Amendment would result in the holder(s) of all issued and outstanding shares of Series A Preferred, voting together by written consent, having the ability to authorize corporate actions on behalf of the shareholders, except as may be limited by applicable law. 4 The Majority Consent Amendment would be effected by amending the Company’s Certificate of Incorporation, as amended, to include the following new Article TENTH: “TENTH: Whenever the Corporation’s shareholders are required or permitted to take any action by vote, such action may be taken without a meeting on written consent, setting forth the action so taken, signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted.” Possible Anti-takeover Effects of the Proposal The Majority Consent Amendment, given that the Series A Preferred is issued and outstanding, could, under certain circumstances, result in discouraging, delaying or preventing a change in control of the Company. For example, the holder(s) of all issued and outstanding shares of Series A Preferred, voting together by written consent, could veto a change in control approved by the Board of Directors. The effect of such provisions could delay or frustrate a merger, tender offer or proxy contest, the removal of incumbent directors, or the assumption of control by shareholders, even if such proposed actions would be beneficial to our shareholders. This could include discouraging bids even if such bid represents a premium over our then existing trading price and thereby prevent shareholders from receiving the maximum value for their shares. Please note that the Majority Consent Amendment has not been proposed by the Board of Directors for an anti-takeover related purpose and the Board of Directors has no knowledge of any current efforts to obtain control of the Company or to effect large accumulations of our voting stock. Purposes and Effects of the Proposal The Board believes the Majority Consent Amendment is necessary and advisable in order to create flexibility in today’s competitive and rapidly changing environment. By allowing for increased flexibility in taking corporate actions, the effect of the Majority Consent Amendment is expected to facilitate potential strategic transactions, including, among other things, acquisitions, strategic partnerships, joint ventures, restructurings, business combinations and investments. Assurances cannot be provided that any such transactions will be consummated on favorable terms or at all, that they will enhance stockholder value or that they will not adversely affect the Company’s business or the trading price of the Common Stock. Recommendation of the Board of Directors THE BOARD OF DIRECTORS HAS UNANIMOUSLY APPROVED THE PROPOSAL, AND UNANIMOUSLY RECOMMENDS THAT THE COMPANY'S SHAREHOLDERS VOTE FOR APPROVAL OF THE MAJORITY CONSENT AMENDMENT EXECUTIVE OFFICERS EXECUTIVE COMPENSATION Brooklyn Cheesecake & Desserts Company, Inc. Summary Compensation The following summary compensation table sets forth all compensation awarded to, earned by, or paid to the named executive officers paid by Brooklyn Cheesecake & Desserts Company, Inc.during the period from 2011 through 2013. Name and PrincipalPosition Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Non-Qualified Deferred Compensation Earnings All Other Compensation Totals Anthony J. Merante $
